Name: 98/397/EC: Commission Decision of 29 May 1998 on certain protection measures with regard to equidae coming from Australia (notified under document number C(1998) 1448) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Asia and Oceania;  agricultural policy;  trade
 Date Published: 1998-06-20

 Avis juridique important|31998D039798/397/EC: Commission Decision of 29 May 1998 on certain protection measures with regard to equidae coming from Australia (notified under document number C(1998) 1448) (Text with EEA relevance) Official Journal L 176 , 20/06/1998 P. 0033 - 0033COMMISSION DECISION of 29 May 1998 on certain protection measures with regard to equidae coming from Australia (notified under document number C(1998) 1448) (Text with EEA relevance) (98/397/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18(1) thereof,Whereas outbreaks of Japanese B-encephalitis have been declared in the State of Queensland;Whereas the presence of this disease in Australia is susceptible to constitute a serious danger for Community equidae; whereas it is necessary to adopt quickly at Community level the necessary protection measures with regard to equidae coming from Australia;Whereas supplementary conditions should be applied for the temporary admission of registered horses and the importation of equidae coming from the State of Queensland (Australia);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. A supplementary certificate signed by the Australian central competent veterinary authorities shall be required for the temporary admission of registered horses and the import of equidae coming from the State of Queensland (Australia).2. The certificate provided for in paragraph 1 must contain the guarantee that the equidae have been vaccinated against Japanese B-encephalitis on . . . . (insert date), this being within six months and at least 30 days of export.Article 2 Member States shall modify the measures they apply with regard to Australia to bring them into line with this Decision. They shall inform the Commission thereof.Article 3 This Decision shall apply until 31 July 1998.Article 4 This Decision is addressed to the Member States.Done at Brussels, 29 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.